Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT 
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on March 24, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–4, 6–20, and 23–25 are now amended.
Claims 5, 21, and 22 are now canceled.
Claims 1–4, 6–20, and 23–25 are pending in the application. 
RESPONSE TO ARGUMENTS
Claim Interpretation under 35 U.S.C. § 112(f)
The Examiner agrees that all of the claims have been amended to remove those limitation that the Examiner previously understood to invoke 35 U.S.C. § 112(f). (Response 9). Therefore, every claim and every limitation in this application will now be interpreted according to its broadest reasonable interpretation.
Objections based on Informalities 
The Examiner agrees that the amendment corrects all of the informalities raised in the previous Office Action, (see Response 9) and for that reason, all previous grounds of objection are hereby withdrawn.
Indefiniteness under 35 U.S.C. § 112(b)
Similarly, the Examiner agrees that the Applicant sufficiently changed the scope of the claims rejected under 35 U.S.C. § 112(b) as indefinite, (Response 10) and therefore, all previous grounds of rejection under 35 U.S.C. § 112(b) are hereby withdrawn. This includes the grounds of rejection that were based on the improper invocation of 35 U.S.C. § 112(f), since the Applicant’s amendment removes all of the § 112(f)-invoking language from the claims.
Anticipation
Claims 1, 2, 6–13, 15–17, 19, 20, and 23–25 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0224113 A1 (“Day”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Day reference describes several embodiments of a Self Service Terminal (“SST”), one of which (SST 400 in FIG. 4) directly anticipates claim 1, and which was therefore cited for the rejection of claim 1. Having established a prima facie case of anticipation, the burden was on the Applicant either to rebut the Examiner’s findings with respect to this embodiment, or to substantively amend the claims to exclude Day’s disclosure from the scope of the claims. 
But the Applicant’s remarks never fully address the cited embodiment of the Day reference. Instead, the Applicant’s remarks explain why each of Day’s other embodiments fail to disclose the claimed touch screen of the terminal being “integrated into the terminal and compris[ing] at least one set of embossments that are superimposed on the keys of the virtual keyboard.” For example, on pages 11–12 of the Response, the Applicant provides an extended discussion of why the display of SST 200 (FIG. 2) fails to disclose this claim element, yet the rejection never relies on SST 200’s display to show anticipation. Respectfully, this is a straw man argument: the Applicant cannot show a deficiency in SST 400’s display by attacking the display from SST 200, because they are two different versions of Day’s SST. 
Likewise, on pages 12–13 of the Response, the Applicant’s remarks attack the wrong embodiment of SST 400. Here, Day discloses two different alternatives of SST 400. In a first version, “[t]he etched tactile surface 404 may include a touchscreen display, or,” in a second version, the etched tactile surface 404 “may be overlaid on top of a touchscreen display.” Day ¶ 26. 
The Applicant’s remarks conveniently ignore the first version and instead focus on why the second version fails to anticipate the claimed invention. (See Response 12–13). That is, the Applicant only argues that the second version of SST 400 fails to anticipate the claim because an etched surface that overlays (or is otherwise “coupled to”) the touchscreen display “is not the touchscreen of the terminal.” (Response 12).
Be that as it may, the Applicant fails to show any deficiency in the first embodiment of SST 400 with respect to claim 1, because indeed, the first embodiment is not deficient. In this embodiment, the “etched tactile surface 404 may include a touchscreen display.” Thus, in this embodiment, the etched tactile surface 404 is a touchscreen that also has the claimed embossments.
Since none of the Applicant’s remarks actually address the rejection presented, they cannot possibly persuade the Examiner of error. Accordingly, the claims stand rejected under 35 U.S.C. § 102 for being anticipated by Day.
Obviousness
Claims 14 and 18 stand rejected under 35 U.S.C. § 103 as obvious over Day in view of their respective secondary references. The Applicant does not argue the merits of these rejections, but instead, contends that the invention of claim 1 is nonobvious over Day in view of either secondary reference for essentially the same reasons given for the rejection of claim 1. In other words, the Applicant’s obviousness arguments consist of assertions as to why Day fails to teach or suggest the same contested limitation from claim 1. 
The Examiner’s response to this argument is the same as the Examiner’s response as to why Day fully discloses the contested limitation above. Therefore, claims 14 and 18 stand rejected under 35 U.S.C. § 103.
Concluding Remarks
In view of the foregoing, and in view of the fulsome rejections below, the Applicant’s request for a notice of allowance (Response 15) is respectfully denied. The Applicant’s request for the Examiner to abstain from mailing this Office Action prior to an interview (Response 15) is acknowledged, and respectfully denied, because the Examiner does not believe such an interview can be productive without the Applicant first having an opportunity to review this Office Action.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 3 and 4 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3
The written description fails to disclose an algorithm that activates a discovery mode capable of being “deactivated when the user finds the central key.” 
Instead, the written description merely discloses that “the terminal (2) exits the discovery mode when the user locates with his finger the central key (100).” (Spec. 11) (emphasis added). While this is similar to deactivating the discovery mode when the user finds the central key, it is not quite the same. 
Consider, for example, a sighted user who is able to visually “find” the central key without touching it, or a blind user with a sighted assistant who tells the blind user when he reaches for the central key. In either case, the terminal has no way of knowing that the user “found” the central key (since there is no input indicative of finding it).
Likewise, consider a blind user who moves his finger around the screen until his finger reaches the central key. From this, there is no way for the terminal to know whether the user actually “found” the central key, rather than him touching it by happenstance. In other words, it is possible that the user is touching the central key without knowing what he has “found.” The specification fails to describe how the terminal distinguishes a user who knows he has “found” the central key from a user who merely touched the central key by coincidence, not knowing whether he has found anything.
Claim 4
Claim 4 depends from claim 3, and therefore inherits the new matter of its parent claim.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23–25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 23
Claim 23 purports to be a method “in a device comprising a terminal according to claim 1,” yet at least two of the recited steps occur outside the device: the “searching for the center of the keyboard” step and the “determining the positions of other keys” step. Both “searching for the center of the keyboard” and “determining the positions of other keys” are to be performed by the user, who cannot be “in a device” as claimed. 
Accordingly, the scope of claim 23 is unclear.
Claim 24
Claim 24 is indefinite for two reasons. First, claim 24 is indefinite because it inherits the unclear limitations of its parent claim.
Second, much like claim 23, claim 24 recites steps that are performed by the user outside of the terminal (“selecting a correction key on the virtual keyboard of the terminal by moving the finger downward” and “activating the correction key by the double-tap gesture on the touch screen of the terminal”), yet by virtue of depending from claim 23, claim 24 inherits the “in a device” limitation of its parent claim 23.
Claim 25
Claim 25 is indefinite for two reasons. First, claim 25 is indefinite because it inherits the unclear limitations of its parent claim.
Second, much like claim 23, claim 25 recites steps that are performed by the user outside of the terminal (“selecting a cancel key on the virtual keyboard of the terminal by moving the finger downward” and “activating the cancel key by the double-tap gesture on the touch screen of the terminal”), yet by virtue of depending from claim 23, claim 25 inherits the “in a device” limitation of its parent claim 23.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6–13, 15–17, 19, 20, and 23–25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0224113 A1 (“Day”).
Claim 1
Day discloses:
A device for identifying a user, comprising: at least one terminal 
“FIG. 5 is a diagram of an SST 502.” Day ¶ 30.
comprising at least one touch screen 
“The SST 502 may include . . . a touchscreen display 506.” Day ¶ 30. Day discloses several different embodiments for touch screen 506, but as will be discussed in greater detail below, the claimed invention specifically reads on the FIG. 4 embodiment of touchscreen display 506.
for displaying information related to at least one transaction or at least one service, 
“In an example, the SST 502 may be an ATM. In another example, the SST 502 may be a kiosk. In yet another example, the SST 502 may be a Point-of-Sale (POS) device.” Day ¶ 30.
a location for inserting a smart card, a contact and/or contactless smart card reader device, a detection device, 
“In an example, an SST may include a chip and pin reader for a credit card, a debit card, an identification card, an integrated circuit card (chip card), or the like. For example, the chip and pin reader may be used to purchase goods or withdraw money (e.g., using a Europay MasterCard Visa (EMV) system).” Day ¶ 42.
and a main circuit board for controlling functionalities of the terminal and comprising at least one memory, including a set of modules and/or algorithms and at least one processor configured to implement at least one set of the functionalities of the terminal and/or generate at least one interactive interface comprising at least one virtual keyboard by executing the set modules and/or algorithms in the memory of the main circuit board, 
“The SST 502 may include a processor 504 or a touchscreen display 506. The components of the SST 502 may be programmed and reside within memory or a non-transitory computer-readable medium. The components may be executed on the processor 504. The components may be executed on one or more processors.” Day ¶ 30. The aforementioned software “components” may include software for executing method 600, which will be discussed below. 
wherein the processor of the terminal is configured to activate, by executing a user-mode algorithm included in the set modules and/or algorithms, a low vision mode for a partially sighted user, 
“FIG. 6 is a diagram of a method 600 for using a tactile feature, according to an embodiment.” Day ¶ 34.
	wherein the processor is configured to 
determine a position of a finger of the user on the touch screen and 
“In an example, the method 600 may include an operation 602 to receive, at a processor of an SST, a first indication of a user touch on an on-screen input.” Day ¶ 34.
register in a first memory a last position of the finger after the user has removed the finger from the touch screen by executing a positioning module included in the set of modules and/or algorithms, the last position being defined as a possible choice of the virtual key corresponding to the last position registered in the first memory; 
“The user touch may be used to register contact with the screen via tactile guidance and the method 600 may then set the selected input.” Day ¶ 34.
the detection device is configured to validate the choice of the user by a double-tap gesture of the finger anywhere on the touch screen, 
Day’s method 600 further includes instructions within step 602 to set the selected input discussed above “as confirmed by a . . . double touch.” Day ¶ 34.
the validated choices being registered in a second memory and sorted in order of recording by the processor executing a sorting algorithm so as to constitute a code/PIN used to validate the transaction and/or to trigger a functionality of the terminal, 
Any of Day’s SSTs “may generate visual, audible and haptic feedback to indicate a selection. The selection may be . . . a final selection (e.g., an entered digit of a PIN).” Day ¶ 20.
Note the multiple aspects of this sentence that disclose the foregoing claim element. First, the claim requires the number choices be “sorted in order of recording by means of an algorithm so as to constitute a code/PIN,” and likewise, Day’s SSTs are programmed with an algorithm that is effective to display visual feedback of the most recent entered digit of a PIN. 
The claim also says that the PIN must be “used to validate the transaction and/or to trigger a functionality of said terminal,” and while intended use statements like this one are not to be given patentable weight, it is understood that visual feedback indicating the user’s selection (per paragraph 20 above) is indeed “a functionality of said terminal,” as required by the claim. The claim does not require using the PIN to validate the transaction, due to the Applicant’s use of the phrase “and/or” (the broadest reasonable interpretation of which is simply “or”). Moreover, even if the claim did require this optional feature, Day discloses such an intended use in paragraph 12.
and wherein the touch screen of the terminal is integrated into the terminal and comprises at least one set of embossments that are superimposed on the keys of the virtual keyboard such that the embossments are located around digits and/or symbols of the keys, 
“FIG. 4 [is] a diagram of an SST 400 with an etched tactile surface 404, according to an example embodiment . . . . The etched tactile surface 404 may include a touchscreen display.” Day ¶ 26 (emphasis added). “The etched tactile features may include a ridge or groove along the outside of the features to separate them from the rest of the etched tactile surface 404.” Day ¶ 27.
the set of embossments including an embossment with a point in a center of the virtual keyboard and located in a center of first nine keys, comprising digits, of the virtual keyboard displayed by the touch screen so as to allow the user to locate a central key of the virtual keyboard and the other keys around the central key. 
“In an example, the etched tactile surface 404 may include a reference nub 408 on an on-screen input,” Day ¶ 27, such as the reference nub 408 at the center key shown in FIG. 4. Specifically, “the etched tactile feature may include a raised or lowered portion in the middle of the etched tactile feature (e.g., raised like a button, lowered so that the thickness of the etched tactile feature is less than the thickness of the rest of the etched tactile surface 404, etc.). In an example, the etched tactile features aligned with the on-screen inputs 410B and 410N may include numbers arranged from left to right from one to nine and then zero.” Day ¶ 27.
Claim 2
Day discloses the device for the identification of a user according to claim 1, 
wherein the low vision mode for partially sighted users is activated when the terminal is in a PIN entry mode. 
“When the SST is in the augmented or tactile mode, the SST may display numbers for selecting PIN digits corresponding to tactile features, such as those on a tactile strip or etched surface.” Day ¶ 44.
Claim 6
Day discloses the device for identifying a user according to claim 1, 
wherein the processor of the terminal is configured to compare, by executing a comparison algorithm included in the set of modules and/or algorithms, the position of each choice registered in the first memory of the terminal with the predefined position of each key of the virtual keyboard 
“In an example, the method 600 may include an operation 602 to receive, at a processor of an SST, a first indication of a user touch on an on-screen input, the user touch guided via a tactile feature. The method 600 may include determining user touch on a touchscreen. The user touch may be used to register contact with the screen via tactile guidance.” Day ¶ 34.
before the validation of the choice. 
All of the foregoing occurs before the method 600 “set[s] the selected input as confirmed.” Day ¶ 34.
Claim 7
Day discloses the device for identifying a user according to claim 1,
wherein the terminal comprises at least an alarm connected to the detection device, 
“The SST 502 may include an audio module 510 to output audio feedback.” Day ¶ 33.
the alarm configured to emit a beep signal when the detection device validates a choice made by the user. 
“In an example, the method 600 may include an operation 606 to confirm, at the processor, the selecting, by outputting feedback. The feedback may include any combination of one or more of an audible tone, spoken feedback, haptic feedback (e.g., a vibration or a pattern of vibrations), a flash on a screen, or the like.” Day ¶ 36.
Claim 8
Day discloses the device for identifying a user according to claim 1, 
wherein the processor of the terminal is configured to set a first time duration for which the finger is in contact with the touch screen of the terminal and a second time duration between two successive tap-gestures of the finger by executing a time duration algorithm included in the set of modules and/or algorithms, so as to avoid an error in a process of validation of the choice when the first and second time durations exceed predefined values registered in the memory of the main circuit board of the terminal. 
Day’s processor is configured with “predetermined preferences” that are “linked to a card, an identification, or a physical input.” Day ¶ 44. These preferences are solely for determining whether or not “the augmented or tactile mode may be automatically entered.” Day ¶ 44. 
Moreover, Day discloses that its augmented or tactile mode “adjust[s] touch sensitivity (e.g., allowing long press or double touch for inputs).” Day ¶ 44. Day further discloses that method 600, which is provided for using the device’s tactile mode, may “set the selected input as confirmed by a long press, double touch, secondary touch, or other gesture . . . to avoid user input error.” Day ¶ 34.
Since the entry point to all of the foregoing claimed features is based on the user’s “predetermined preferences,” Day thereby discloses that such preferences, by activating the augmented mode, necessarily activate a first time duration for which the finger is in contact with the touch screen of said terminal and a second time duration between two successive tap-gestures of the finger so as to avoid an error in the process of validation of a choice when said time durations exceed predefined values.
Claim 9
Day discloses the device for identifying a user according to claim 1,
wherein the virtual keyboard of the interface of the terminal comprises at least a correction key, 
“The touchscreen may display on-screen inputs 210A, 210B, 210N. On-screen input 210A may include a menu selection, such as enter, clear, cancel, exit, etc.” Day ¶ 17.
identified by the position of an embossment of the set of embossments having the symbol "<", 
Day’s “clear” or “cancel” key need not include the symbol “<” to reach a finding of anticipation, because the difference between the symbols “clear” and “<” is purely non-functional. MPEP § 2111.05.
which is activated by the double-tap gesture of the user's finger on the touch screen in order to correct the choice made by the user once the finger has been removed from the screen in the position identified as representing the correction symbol. 
An SST “may generate feedback to indicate that a user has touched the display 204 or feedback to indicate that a number, menu selection, choice, option, confirmation, enter, exit, cancel, or clear has been selected.” Day ¶ 20. As with any other key, selection of the “clear” key may be confirmed via double tap. Day ¶ 34.
Claim 10
Day discloses the device for identifying a user according to claim 9, wherein the processor of the terminal is configured to 
delete, by executing a choice control algorithm included in the set of modules and/or algorithms, the last choice made by the user from the first memory when the correction key is activated by the user. 
An SST “may generate feedback to indicate that a user has touched the display 204 or feedback to indicate that a number, menu selection, choice, option, confirmation, enter, exit, cancel, or clear has been selected.” Day ¶ 20. As with any other key, selection of the “clear” key may be confirmed via double tap. Day ¶ 34. The “clear” key is understood to do what it says: clear at least the last input.
Claim 11
Day discloses the device for identifying a user according to claim 7, 
wherein the alarm of the terminal is configured to emit a signal with a low frequency and a longer duration, distinguishable from a beep signal, when the choice made by the user has been deleted. 
The generated feedback may indicate that “clear has been selected,” e.g., by generating “an audible tone to indicate a number has been selected,” or “haptic feedback (e.g., haptic pulse, vibrate, etc.) to indicate a selection.” Day ¶ 20. In the case of generating haptic feedback, “the SST 502 may include a haptic feedback module 508, an actuator such as a linear resonant actuator, or a motor to create haptic feedback. The SST 502 may use the haptic feedback module 508, actuator or motor to create a vibration when outputting haptic feedback.” Day ¶ 33.
Claim 12
Day discloses the device for identifying a user according to claim 1, 
wherein the virtual keyboard of the interface of the terminal comprises a cancel key, 
“The touchscreen may display on-screen inputs 210A, 210B, 210N. On-screen input 210A may include a menu selection, such as . . . cancel” or “exit.” Day ¶ 17.
identified by the position of an embossment of the set of embossments 
“The etched tactile feature alighted with the on-screen input 410A may include a menu option, such as clear, cancel, enter, or exit.” Day ¶ 27.
having the symbol "X", 
Day’s “cancel” or “exit” key need not include the symbol “X” to reach a finding of anticipation, because the difference between the symbols “cancel” and “X” is purely non-functional. MPEP § 2111.05. That said, the word “exit” indeed includes the symbol “x” within it.
which is configured to be activated by the double-tap gesture of the user's finger on the touch screen in order to cancel the code/PIN or to exit a PIN entry mode once the finger has been removed from the touch screen in the position identified as representing the cancellation symbol. 
An SST may “generate feedback to indicate that a user has touched the display 204 or feedback to indicate that a number, menu selection, choice, option, confirmation, enter, exit, cancel, or clear has been selected.” Day ¶ 20. As with any other key, selection of the “exit” key may be confirmed via double tap. Day ¶ 34. The “exit” key is understood to do what it says: exit the current screen.
Claim 13
Day discloses the device for identifying a user according to claim 12, wherein, the processor of the terminal is configured to 
delete, by executing a code/PIN control algorithm included in the set of modules and/or algorithms, the code/PIN from the second memory if the code/PIN has already been registered in the second memory or exit a PIN entry mode if the code/PIN has not been registered in the second memory or if the choice has not been made when the cancel key is activated by the user. 
The foregoing claim element uses the word “or,” meaning that the prior art only needs to disclose one side of the “or” statement in order to sufficiently anticipate the claim. In this case, Day at least discloses exiting the PIN entry mode, whether or not (and therefore “if”) the PIN has not been registered or a choice has not been made. The feedback may “indicate that a user has touched the display 204 or feedback to indicate that a number, menu selection, choice, option, confirmation, enter, exit, cancel, or clear has been selected.” Day ¶ 20.
Claim 15
Day discloses the device for identifying a user according to claim 1, 
wherein after the code/PIN has been entered by the user, the processor of the terminal is configured to validate the code/PIN in response to the double-tap gesture of the finger of the user on the touch screen of the terminal. 
“In an example, the method 600 may include an operation 604 to receive, at the processor, a second indication selecting the on-screen input.” Day ¶ 35. The second indication “may include a second user touch. The second user touch may be on the on-screen input, such as a double-tap on the on-screen input.” Day ¶ 35.
Claim 16
Day teaches the device for identifying a user according to claim 1, 
wherein the processor of the terminal is configured to cause the terminal to automatically exit a PIN entry mode when the PIN entry mode ends by executing the code/PIN control algorithm. 
Day teaches the touchscreen “may display a prompt 206 for a PIN,” and further teaches that the same screen may display “on-screen input 210A,” which “may include a menu selection, such as . . . exit.” Day ¶ 17.
Claim 17
Day discloses the device for identifying a user according to claim 4, 
wherein an embossment with the symbol "O" corresponds to an OK key of the virtual keyboard in a normal mode for the user with normal vision, the OK key being used, via a tap-gesture, to validate the code/PIN typed using the virtual keyboard or to confirm the transaction or an instruction/information displayed on the touch screen of the terminal. 
“The etched tactile feature alighted with the on-screen input 410A may include a menu option, such as . . . enter.” Day ¶ 27; see also ¶ 31. “The augmented or tactile mode may be selected by a user, such as by a user pressing a touchscreen at one or more places on the touchscreen (e.g., pressing the enter input using a tactile feature).” Day ¶ 44.
Claim 19
Day discloses the device for identifying a user according to claim 1, 
wherein the terminal further comprises an audio arrangement for providing audio assistance to the user of the terminal. 
“The SST 502 may include an audio module 510 to output audio feedback.” Day ¶ 33.
Claim 20
Day discloses the device for identifying a user according to claim 19, 
wherein the audio arrangement comprises a voice assistance module, the audio arrangement configured to activate the voice assistance module, 
“The augmented or tactile mode may be selected by a user, such as by a user pressing a touchscreen at one or more places on the touchscreen (e.g., pressing the enter input using a tactile feature).” Day ¶ 44. “The augmented or tactile mode may include . . . generating audio or haptic feedback.” Day ¶ 44. “The feedback may include . . . spoken feedback.” Day ¶ 44.
which says: "ENTRY IN LOW VISION PIN ENTRY MODE" when the low vision mode is activated, 
Regarding the feedback for activating the low vision mode, Day discloses that the user may activate Day’s corresponding augmented or tactile mode by “selecting” it, Day ¶ 44, and further discloses that the audio feedback from audio module 510 may include feedback to “alert a user [and] confirm a selection.” Day ¶ 33. Thus, taken together, since Day discloses that audio module 510 confirms selections on the SST, and since Day further discloses that the user activates the augmented or tactile mode by “selecting” it, Day ¶ 44, it follows that audio module 510 confirms this specific selection. To the extent that audio module 510 might use different words than the claimed words to confirm the selection, any difference between the non-functional content of the claimed audio feedback and Day’s audio feedback is not patentable. MPEP § 2111.05.
"correction," when a correction of the choice has been made by activating a correction key; 
Day discloses the SST may also generate feedback to indicate that “clear has been selected,” Day ¶ 20, and further discloses that the audio feedback from audio module 510 may include feedback to “alert a user [and] confirm a selection.” Day ¶ 33. Thus, taken together, since Day discloses that audio module 510 confirms selections on the SST, and since Day further discloses that the user activates a correction choice by “selecting” it, Day ¶ 20, it follows that audio module 510 confirms this specific selection. To the extent that audio module 510 might use different words than the claimed words to confirm the selection, any difference between the non-functional content of the claimed audio feedback and Day’s audio feedback is not patentable. MPEP § 2111.05.
and "OPERATION CANCELED," when the code/PIN or a PIN entry mode has been canceled by activating a cancel key. 
Day discloses the SST may also generate feedback to indicate that “cancel[] or clear has been selected,” Day ¶ 20, and further discloses that the audio feedback from audio module 510 may include feedback to “alert a user [and] confirm a selection.” Day ¶ 33. Thus, taken together, since Day discloses that audio module 510 confirms selections on the SST, and since Day further discloses that the user activates a “cancel” choice by “selecting” it, Day ¶ 20, it follows that audio module 510 confirms this specific selection. To the extent that audio module 510 might use different words than the claimed words to confirm the selection, any difference between the non-functional content of the claimed audio feedback and Day’s audio feedback is not patentable. MPEP § 2111.05.
Claim 23
Day discloses a method for identifying a partially sighted user, in a device comprising a terminal according to claim 1, the method comprising at least the following steps: 
activating the low vision mode for the partially sighted user in response to the double-tap gesture of the finger of the user on the touch screen of the terminal; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, the step of activating the low vision mode for the partially sighted user is contingent upon “the double-tap gesture of the finger of the user on the touch screen of the terminal.” Since the condition precedent of a double-tap gesture is not met (i.e., claim 23 never affirmatively recites the step of “receiving a double-tap gesture”), its non-included contingency of “activating the low vision mode” need not be shown in the art to reach a finding of anticipation or obviousness. 
searching for the center of the keyboard on the touch screen where the embossment with the point, corresponding to the central key of the virtual keyboard of the terminal, is located; 
“In an example, a user may find a number by using a finger to follow a tactile feature on the tactile strip 208 to the on-screen input 210N.” Day ¶ 20. However, as explained in the rejection of claim 1, the claims are rejected over the FIG. 4 embodiment of the tactile strip. There, Day discloses that “the etched tactile surface 404 may include a reference nub 408 on an on-screen input,” Day ¶ 27, such as the reference nub 408 at the center key shown in FIG. 4. Putting it together, in its ordinary operation, a user must search for the center key of SST 400 shown in FIG. 4 by searching for reference nub 408.
determining the positions of the other keys of the virtual keyboard from the central key, by keeping the finger in contact with the touch screen and moving the finger upward, downward, rightward, leftward or by a combination of up, down, right, left directions to feel the other embossments of the touch screen representing the other keys; 
Much like with the center key, “a user may find a number by using a finger to follow a tactile feature.” Day ¶ 20. “The reference nub 110 may be used as a reference point in the plurality of grooves to indicate a predetermined number or selection, such as five. For example, the tactile strip 100 may include grooves corresponding to numbers arranged from the groove 102 as a starting point to the last groove before the short groove 106, with the numbers arranged in order from one to nine and the last groove assigned number zero. In this exemplary embodiment, the reference nub 110 may be at a groove corresponding to the number five.” Day ¶ 15.
choosing and memorizing a desired key in response to the finger lifted from the touch screen at the position of the desired key; 
“The method 600 may include determining user touch on a touchscreen. The user touch may be used to register contact with the screen via tactile guidance.” Day ¶ 34.
validating the choice of the virtual key made by the user via the double-tap gesture anywhere on the touch screen; 
Next, “the method 600 may then set the selected input as confirmed by a long press, double touch, secondary touch, or other gesture.” Day ¶ 34.
and validating the code/PIN made up of all the choices validated by the double-tap gesture anywhere on the touch screen and once the number of digits of the code/PIN corresponds to the number of the plurality of validated choices. 
Again, “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Here, the step of validating the code/PIN is contingent upon “the number of digits of the code/PIN correspond[ing] to the number of the plurality of validated choices.” Since the condition precedent of receiving a number of validated choices that corresponds to the number of digits of the code/PIN is never met (i.e., claim 23 never affirmatively recites the step of “determining that the number of validated choices corresponds to the number of digits of the code/PIN”), its non-included contingency of “validating the code/PIN” need not be shown in the art to reach a finding of anticipation or obviousness. 
Claim 24
Day discloses the method for identifying a partially sighted user according to claim 23, further comprising 
correcting the choices when at least one wrong choice has been made, the correcting the choices comprising at least: selecting a correction key on the virtual keyboard of the terminal by moving the finger downward from the central key "5" toward the correction key located below the digit "0"; activating the correction key by the double-tap gesture on the touch screen of the terminal; and emitting a signal or a voice to confirm the correction. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, the step of “correcting the choices” (and therefore, all of the recited sub-steps for “correcting the choices”) is contingent upon “when at least one wrong choice has been made.” Since claim 24 never requires the affirmative step of “making at least one wrong choice,” claim 24 also does not require the contingency for the unmet condition precedent, i.e., “correcting the choices” and all of its recited sub-steps. Non-required method steps need not be shown to reach a finding of anticipation.
Claim 25
Day discloses the method for identifying a partially sighted user according to claim 23, further comprising 
canceling the code/PIN or exiting a PIN entry mode, 
The foregoing claim element uses the word “or,” meaning that the prior art only needs to disclose one side of the “or” statement in order to sufficiently anticipate the claim. In this case, Day at least discloses exiting the PIN entry mode, whether or not (and therefore “if”) the PIN has not been registered or a choice has not been made. The feedback may “indicate that a user has touched the display 204 or feedback to indicate that a number, menu selection, choice, option, confirmation, enter, exit, cancel, or clear has been selected.” Day ¶ 20.
the canceling comprising at least: selecting a cancel key on the virtual keyboard by moving the finger downward from the central key "5" toward the cancel key; activating the cancel key by the double-tap gesture on the touch screen of the terminal; and emitting a signal or a voice to confirm the cancellation. 
As explained above, Day only needed to disclose exiting a PIN entry mode in order to disclose the whole “or” statement of “canceling the code/PIN or exiting a PIN entry mode.” Therefore, since Day does not need to disclose “cancelling the code/PIN” (due to disclosing the other side of the “or” statement), Day also does not need to further disclose the limitations that further limit the optional side of the “or” statement in order to reach a finding of anticipation.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	DAY AND OLDZIEJEWSKI TEACH CLAIM 14.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Day as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0347008 A1 (“Oldziejewski”).
Claim 14
Day teaches the device for identifying a user according to claim 1, 
wherein the alarm of the terminal is configured to emit a signal when the code/PIN is canceled, the signal being 
“The SST 200 may generate feedback to indicate that . . . clear has been selected. For example, the SST 200 may generate an audible tone to indicate a number has been selected.” Day ¶ 20. 
Day does not appear to explicitly disclose using different beep signals for when the user enters different buttons.
Oldziejewski, however, teaches a device with an alarm sound, wherein:
wherein the alarm of the terminal is configured to emit a signal when the code/PIN is canceled, the signal being different from the beep signal emitted when the choice is validated or from the signal emitted when a correction has been made.
“For example, when a touch input signal for the delete function key included in the virtual keyboard is created, the audio processing unit 140 may support output of a sound effect corresponding to the created touch input signal, which is different from sound effects corresponding to touch input signals for other keys.” Oldziejewski ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Day’s ATM terminal by configuring it to emit different sounds for keys other than the delete or clear key, as taught by Oldziejewski. One would have been motivated to combine Oldziejewski with Day because “a need exists for a method for controlling a virtual keyboard to accurately and rapidly delete input text and an electronic device for implementing the method.” Oldziejewski ¶ 7. 
II.	DAY AND RAMSDEN TEACHES CLAIM 18.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Day as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0332038 A1 (“Ramsden”)
Claim 18
Day teaches the device for identifying a user according to claim 1, but does not appear to explicitly disclose whether or not wherein the processor of the terminal is configured to automatically validate, by executing a checking algorithm included in the set of modules and/or algorithms, the code/PIN after a predefined number of digits, registered in the memory of the processor of the terminal, have been typed by the user. 
Ramsden, however, discloses an ATM terminal, wherein the processor of the terminal is configured to 
automatically validate, by executing a checking algorithm included in the set of modules and/or algorithms, the code/PIN after a predefined number of digits, registered in the memory of the processor of the terminal, have been typed by the user.
“PIN codes may be of a fixed, maximum or variable length. Once a maximum or fixed length of w is achieved, the PIN code may be automatically validated (407)–(409).” Ramsden ¶ 49.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Day’s security by automatically validating Day’s PIN code upon reaching a maximum number of digits, as taught by Ramsden. One would have been motivated to combine Ramsden with Day based on an explicitly recognized “need to provide better methods for securing the privacy of data stored or accessed from mobile, wearable or other devices.” Ramsden ¶ 9.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142